DETAILED ACTION
Specification
The amendment to the specification filed 17 May 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shiobara (JP 2018-038309) cited in Applicant’s IDS filed 25 August 2020 in view of Barbera-Guillem (US 20030040104).
	With respect to claim 1, Shiobara discloses a cell treatment system provided with at least two isolators configured to perform different treatments.  Shiobara teaches that a plurality of isolators (Figure 1:3a-e and Figure 1:2a-b) are used to culture different types of cells under different conditions.  Any of these isolators may be a “first isolator”, while any of the other isolators may be a “second isolator”.  Any of the remaining isolators may function as a “common isolator”.  Shiobara states in at least paragraphs [0019]-[0032] of the provided English translation that culture containers are transferred between the isolators and that each isolator performs a different treatment based on cell type (“in addition to culturing the cultures x1 and x2 of cells and tissues derived from different living bodies (especially different persons) in parallel in separate incubators 2a and 2b, then the cultures x1 and x2 derived from the different living bodies can be simultaneously operated in parallel by using any of the culture operation devices 3a to 3c”).  Although Shiobara does not appear to expressly state that the common isolator performs a first or second treatment when those treatments in respective first and second isolators “become impossible”, the common isolator is fully capable of being used to perform essentially any cell culture treatment, including those practiced in the first and/or second isolators.  It is well established that intended use recitations are given reduced patentable weight in the context of an apparatus/device claim.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.  Shiobara, however, does not appear to teach that the first, second and common isolators include a device for performing a cell manipulation treatment.
	Barbera-Guillem discloses a cell treatment system comprising an isolator (Figure 1:10) having an interior and a treatment device that performs a cell manipulation.  The manipulation may include rotating cell carriers on a carousel (Figure 2:20), selecting a cell carrier using a mechanical gripper, or injecting a substance into a cell carrier using at least one pipette (Figure 7D:62). This is described in at least paragraphs [0050]-[0055].
	Before the effective filing date of the claimed invention, it would have been obvious to provide the first, second and common isolators of Shiobara with a device for performing a cell manipulation treatment.  Barbera-Guillem teaches that it is often desirable to inject and withdraw substances throughout a cell culture operation (“A processing station may comprise one or more means for aspirating and dispensing (e.g., syringe, pipette system, micropipette system, and the like). As apparent to one skilled in the art from the descriptions herein, the substance introduced into or aspirated from a cell culture device may include, but is not limited to, a fluid (e.g., a chemical-containing solution, reagent, a physiological solution such as a buffer or balanced salt solution, a wash solution, tissue culture medium, cell culture medium, or the like), cells (e.g., cells to be cultured, cultured cells, or a combination thereof), one or more biological substances, air, or a combination thereof”).  Those of ordinary skill would have recognized the benefit of being able to add different fluids and reagents to cells in different isolators in order to respond to the unique needs of each culture operation in real time.

	With respect to claim 2, Shiobara and Barbera-Guillem disclose the combination as described above.  Shiobara further teaches that a container (Figure 1:6a-c) is removably connectible to the first and second isolators and the common isolator while maintaining a sterile state, wherein a culture vessel is passable between the first and second isolators and the common isolator through the container (“The delivery container 6 containing the culture product x1 is moved and connected to the culture operation device3a, and the culture product x1 contained in the delivery container 6 is transferred to the culture operation device 3a…the delivery container 6 containing the culture product x1 is moved and connected to the culture operation device 3c, and the culture product x1 contained in the deliver container 6 is transferred to the culture operation device 3c”).  

	With respect to claim 3, Shiobara and Barbera-Guillem disclose the combination as described above.  Shiobara additionally teaches that a controller is in informational communication with the first, second and common isolators.  Accordingly, the isolators are linked in communication with each other.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 4262091) in view of Barbera-Guillem (US 20030040104).
	With respect to claim 1, Cox discloses a cell treatment system provided with at least two isolators that are capable of performing different treatments.  Cox teaches that a first isolator (Figure 1:22) and a second isolator (Figure 1:23) are connected to a common isolator (Figure 1:11), and that culture materials are transferred between the first, second and common isolators.  This is described in at least column 3, line 20 to column 6, line 7.  Although Cox does not appear to expressly state that the common isolator performs a first or second treatment when those treatments in respective first and second isolators “become impossible”, the common isolator is fully capable of being used to perform essentially any cell culture treatment, including those practiced in the first and/or second isolators.  It is well established that intended use recitations are given reduced patentable weight in the context of an apparatus/device claim.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114. Cox, however, does not appear to teach that the first, second and common isolators include a device for performing a cell manipulation treatment.
	Barbera-Guillem discloses a cell treatment system comprising an isolator (Figure 1:10) having an interior and a treatment device that performs a cell manipulation.  The manipulation may include rotating cell carriers on a carousel (Figure 2:20), selecting a cell carrier using a mechanical gripper, or injecting a substance into a cell carrier using at least one pipette (Figure 7D:62). This is described in at least paragraphs [0050]-[0055].
	Before the effective filing date of the claimed invention, it would have been obvious to provide the first, second and common isolators of Cox with a device for performing a cell manipulation treatment.  Barbera-Guillem teaches that it is often desirable to inject and withdraw substances throughout a cell culture operation (“A processing station may comprise one or more means for aspirating and dispensing (e.g., syringe, pipette system, micropipette system, and the like). As apparent to one skilled in the art from the descriptions herein, the substance introduced into or aspirated from a cell culture device may include, but is not limited to, a fluid (e.g., a chemical-containing solution, reagent, a physiological solution such as a buffer or balanced salt solution, a wash solution, tissue culture medium, cell culture medium, or the like), cells (e.g., cells to be cultured, cultured cells, or a combination thereof), one or more biological substances, air, or a combination thereof”).  Those of ordinary skill would have recognized the benefit of being able to add different fluids and reagents to cells in different isolators in order to respond to the unique needs of each culture operation in real time.

	With respect to claim 2, Cox and Barbera-Guillem disclose the combination as described above.  Cox further teaches that containers (Figure 1:24,26) are removably connectible to the first and second isolators and the common isolator while maintaining a sterile state, wherein a culture vessel is passable between the first and second isolators and the common isolator through the containers.

With respect to claim 3, Cox and Barbera-Guillem disclose the combination as described above.  Cox additionally teaches that a controller is in informational communication with the first, second and common isolators.  Accordingly, the isolators are linked in communication with each other.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shiobara (JP 2018-038309) in view of Barbera-Guillem (US 20030040104) and Ahlfors (US 20200025782).
	It is believed that the combination of Shiobara with Barbera-Guillem covers the claimed invention for the reasons expressed in the rejections above.  For the sake of argument, if Shiobara cannot perform the claimed function – “when a treatment becomes impossible in either the first or second isolator, the common isolator performs the treatment of [that] isolator” – without further structural alteration, then Shiobara does not read on every claim limitation.
	Ahlfors discloses a cell treatment system comprising a first isolator (Figure 2:110) and at least one additional isolator (Figure 2:152).  Culture materials are transferred between the isolators as desired.  Ahlfors teaches in at least paragraph [0256]-[0259] that culture materials are moved from the first isolator to the additional isolator, so that the additional isolator may continue culturing the cells under the same conditions.  This transfer takes place when conditions are no longer suitable for cell culture in the first isolator – i.e. when the first isolator is subjected to increased sterilization temperatures and/or chemical sterilants for cleaning (“Before the interior of the enclosure 110 is sterilized by introducing sterilant into the enclosure 110, all the cell processing containers 314 containing cells and/or culture are generally transferred from the enclosure 110 to an area that can be sealed from the enclosure 110 (such as the incubator 152, for example), and the enclosure 110 is automatically sealed”).
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Shiobara common isolator is configured to receive cell materials from the first and second isolators when those isolators undergo sterilization.  Ahlfors teaches that sterilization is necessary and that transferring cell culture materials to a new isolator allows cell culture to continue uninterrupted.  This modification to Shiobara would require no structural alterations and would merely involve adjusting the timing of when culture containers are transferred between the first and second isolators and the common isolator.  

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Cox (US 4262091) in view of Barbera-Guillem (US 20030040104) and Ahlfors (US 20200025782).
	It is believed that the combination of Cox with Barbera-Guillem covers the claimed invention for the reasons expressed in the rejections above.  For the sake of argument, if Cox cannot perform the claimed function – “when a treatment becomes impossible in either the first or second isolator, the common isolator performs the treatment of [that] isolator” – without further structural alteration, then Cox does not read on every claim limitation.
	Ahlfors discloses a cell treatment system comprising a first isolator (Figure 2:110) and at least one additional isolator (Figure 2:152).  Culture materials are transferred between the isolators as desired.  Ahlfors teaches in at least paragraph [0256]-[0259] that culture materials are moved from the first isolator to the additional isolator, so that the additional isolator may continue culturing the cells under the same conditions.  This transfer takes place when conditions are no longer suitable for cell culture in the first isolator – i.e. when the first isolator is subjected to increased sterilization temperatures and/or chemical sterilants for cleaning (“Before the interior of the enclosure 110 is sterilized by introducing sterilant into the enclosure 110, all the cell processing containers 314 containing cells and/or culture are generally transferred from the enclosure 110 to an area that can be sealed from the enclosure 110 (such as the incubator 152, for example), and the enclosure 110 is automatically sealed”).
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the Cox common isolator is configured to receive cell materials from the first and second isolators when those isolators undergo sterilization.  Ahlfors teaches that sterilization is necessary and that transferring cell culture materials to a new isolator allows cell culture to continue uninterrupted.  This modification to Cox would require no structural alterations and would merely involve adjusting the timing of when culture containers are transferred between the first and second isolators and the common isolator.  

Response to Arguments
In response to Applicant’s amendments filed 17 May 2022, the previous rejections under 35 U.S.C. 102 have been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of the combination of Shiobara with Barbera-Guillem and the combination of Cox with Barbera-Guillem.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A BOWERS/Primary Examiner, Art Unit 1799